Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites ("an optimal recognition position character") on lines 2-3 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.
As to claims 9-20 refer to claim 8 rejection.
Claim 14 recites ("optimal proportionate position") on line 5 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.
As to claims 15-20 refer to claim 14 rejection.
Claim 20 recites ("the beginning pixel") on line 3 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12,14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 32-34 of U.S. Patent No. Patent 8,903,174 in view of Coleman et al. (WO 2008/051510). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
•    Claim 1 of the current application and claim 1 of Patent 8,903,174 recite common subject
matter;
•    Whereby claim 1, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claim 1 of Patent 8,903,174, and
•    Claim 1 of Patent 8,903 does not disclose, "the respective sets of words comprising no more than 20 characters in length".
Coleman discloses a system for sequential delivery and display of information such as data, and words (par. [0012]). The number of words and/or characters to be displayed at one time on the display screen less than 10 characters or between 10-15 characters (both are less than 20 characters) (par. [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Coleman to modify claim 1 of the patent by using sets of words comprising no more than 20 characters in length in order to enhance the delivery and viewing of information to reduce the need for saccadic eye movements during reading and make the experience more efficient, effective, useful and entertaining (par. [0011]).
As to claim 2 of the current application, claim 2 of Patent 8,903,174 discloses the limitation.
As to claim 3 of the current application, claim 3 of Patent 8,903,174 discloses the limitation.
As to claim 4 of the current application, claim 32 of Patent 8,903,174 discloses the limitation.
As to claim 5 of the current application, claim 33 of Patent 8,903,174 discloses the limitation.

As to claim 6 of the current application, claim 34 of Patent 8,903,174 discloses the limitation.
As to claim 7 of the current application, claim 4 of Patent 8,903,174 discloses the limitation.
As to claim 8 of the current application, claim 5 of Patent 8,903,174 discloses the limitation.
As to claim 9 of the current application, claim 6 of Patent 8,903,174 discloses the limitation.
As to claim 10 of the current application, claim 7 of Patent 8,903,174 discloses the limitation.
As to claim 11 of the current application, claim 8 of Patent 8,903,174 discloses the limitation.
As to claim 12 of the current application, claim 9 of Patent 8,903,174 discloses the limitation.
As to claim 14 of the current application, claim 10 of Patent 8,903,174 discloses the limitation. In claim 14 of the current application the limitation "the display element that is a distance in pixels from a beginning of the display element, the distance in pixels being a proportion of the display element's pixel width" on lines 3-5 refers to an optimal proportionate position as recited in claim 10 of Patent 8,903,174.
As to claim 15 of the current application, claim 11 of Patent 8,903,174 discloses the limitation. 
As to claim 16 of the current application, claim 12 of Patent 8,903,174 discloses the limitation. 
As to claim 17 of the current application, claim 13 of Patent 8,903,174 discloses the limitation. 
As to claim 18 of the current application, claim 14 of Patent 8,903,174 discloses the limitation. 
As to claim 19 of the current application, claim 15 of Patent 8,903,174 discloses the limitation.
As to claim 20 of the current application, claim 16 of Patent 8,903,174 discloses the limitation.
Claims 1,8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-48 and 53 of U.S. Patent No. Patent 8,903,174 in view of Coleman et al. (WO 2008/051510). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
•    Claim 1 of the current application and claim 47 of Patent 8,903,174 recite common subject

matter;
•    Whereby claim 1, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claim 47 of Patent 8,903,174, and
Claim 47 of Patent 8,903 does not disclose, "the respective sets of words comprising no more than 20 characters in length".
Coleman discloses a system for sequential delivery and display of information such as data, and words (par. [0012]). The number of words and/or characters to be displayed at one time on the display screen less than 10 characters or between 10-15 characters (both are less than 20 characters) (par. [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Coleman to modify claim 47 of the patent by using sets of words comprising no more than 20 characters in length in order to enhance the delivery and viewing of information to reduce the need for saccadic eye movements during reading and make the experience more efficient, effective, useful and entertaining (par. [0011]).
As to claim 8 of the current application, claim 48 of Patent 8,903,174 discloses the limitation.
As to claim 13 of the current application, claim 53 of Patent 8,903,174 discloses the limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by
Coleman et al. (WO 2008/051510).
As to claim 1, Coleman discloses a method of displaying text on an electronic display (Abstract), the text being dividable into a plurality of respective display elements [In one embodiment, the information being presented may be displayed in a separate partitioned area of the display area (or screen) to enhance the ability of the user to precisely locate the information of interest, and the user may select any one or plural partitioned areas for such exemplary enhancement (par. [0037])], at least some of the plurality of respective display elements corresponding to respective sets of words, the respective sets of words comprising no more than 20 characters in length [The number of words and/or characters to be displayed at one time on the display screen less than 10 characters or between 10-15 characters (both are less than 20 characters) (par. [0046])], a word comprising a recognizable set of one or more characters, at least some of the respective sets of words having an optimal recognition position, the method comprising:
Serially displaying, on the electronic display, a plurality of respective display elements [sequential delivery and display of information such as data, and words (par. [0012]). The number of words and/or characters to be displayed at one time on the display screen less than 10 characters or between 10-15 characters (both are less than 20 characters) (par. [0046])] such that an optimal recognition position of at least some display elements of the plurality of respective display elements is displayed at a substantially same location on the electronic display, referred to as a fixed display location [Figure 6 showing a preferred orientation of words being sequentially displayed. A dashed line 61 (location) indicates that the word "The" and the word "homerun" are aligned such that each word starts in approximately the same position within the functional section 54 of the display screen 50, dashed line 61 is off-center (dashed line 62) towards the beginning of the displayed word (displayed elements) (par. [0047] and Fig. 6)].
As to claims 2 and 3, Coleman further discloses, wherein the at least some display elements include display elements having a length of greater than three characters and include display elements having a length of greater than four characters [The number of words and/or characters to be displayed at one time on the display screen less than 10 characters or between 10-15 characters(i.e., more than 3 characters and more than four characters) (both are less than 20 characters) (par. [0046])].
As to claims 4 and 5, Coleman further discloses, further comprising providing a visual aid to mark the fixed display location and wherein the visual aid comprises vertical lines above and below the fixed display location [as shown in fig. 6, vertical line 61 is a visual aid mark the fixed display location and it extends above and below the fixed display location where the letter "T" and "h" are displayed].
As to claims 6, Coleman further discloses, wherein providing the visual aid comprises using a different color font for a character displayed at the fixed display location than is used for other characters (par. [0046]).
As to claims 7, Coleman further discloses, wherein a character is at least one of a group consisting of an alphabetic character, a numeric character, and a symbolic character [as shown in fig. 6, the character is an alphabetic character].
As to claims 8, Coleman further discloses, wherein the optimal recognition position is identified as a character within a display element ("an optimal recognition position character") and the optimal recognition position character is displayed at the fixed display location [as shown in fig. 6, the character “T", "h" are displayed at the same position (fixed display location) and the character is considered an optimal recognition position character].
Claims 9-20 would be allowable if amended to overcome the above rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, rewritten in independent form including all of the limitations of the base claim and any intervening claims and provide a terminal disclaimer to overcome the nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665